                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


LARRY E. NEWBERRY,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:18-1317

KIM WOLFE;
WEST VIRGINIA DIVISION OF CORRECTIONS
AND REHABILITATION;
THE VILLAGE OF BARBOURSVILLE,
WEST VIRGINIA;
COUNSELOR STEPP;
COUNSELOR PHILLIPS; and
SARGENT DIAMOND,

                             Defendants.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Motion to Dismiss filed by Defendants State of West Virginia, the DOC,

Wolfe, Diamond, Stepp, and Phillips, (ECF No. 27), be GRANTED, in part, and DENIED, in

part; the Rule 12(b)(6) Motion to Dismiss filed by The Village of Barboursville, (ECF No. 31), be

GRANTED; and the Motion of Defendants Wolfe, State of West Virginia, the DOC, Diamond,

Stepp and Phillips to Designate their Motion to Dismiss as Unopposed and to Dismiss the

Complaint for Failure to Comply with the Order of the Court, (ECF No. 35), be DENIED. The

Magistrate Judge further recommends that the claims against the DOC, the State of West Virginia,
and The Village of Barboursville be DISMISSED, and those defendants be REMOVED from the

style of the case; that claims against Defendants Wolfe, Stepp, Phillips, and Diamond in their

official capacities be DISMISSED; and that the claims against Defendants Wolfe, Stepp, Phillips,

and Diamond in their personal capacities REMAIN PENDING to allow the parties an opportunity

to conduct discovery. Neither party has filed objections to the Magistrate Judge’s findings and

recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and, consistent with the findings and recommendations, ORDERS that

the Motion to Dismiss filed by Defendants State of West Virginia, the DOC, Wolfe, Diamond,

Stepp, and Phillips, (ECF No. 27), be GRANTED, in part, and DENIED, in part; the Rule

12(b)(6) Motion to Dismiss filed by The Village of Barboursville, (ECF No. 31), be GRANTED;

and the Motion of Defendants Wolfe, State of West Virginia, the DOC, Diamond, Stepp and

Phillips to Designate their Motion to Dismiss as Unopposed and to Dismiss the Complaint for

Failure to Comply with the Order of the Court, (ECF No. 35), be DENIED. The Court further

ORDERS that the claims against the DOC, the State of West Virginia, and The Village of

Barboursville be DISMISSED, and those defendants be REMOVED from the style of the case;

that claims against Defendants Wolfe, Stepp, Phillips, and Diamond in their official capacities be

DISMISSED; and that the claims against Defendants Wolfe, Stepp, Phillips, and Diamond in their

personal capacities REMAIN PENDING to allow the parties an opportunity to conduct discovery.




                                               -2-
       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.



                                             ENTER:      June 5, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -3-
